Citation Nr: 1446980	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL
 
The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from May 1980 to May 1983.  The Veteran had subsequent reserve service from May 1983 to January 1994, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (the Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge in May 2014.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the VA examinations of record are inadequate.  Specifically, the March 2010 examination report contained conclusory rationales in support of the examiner's findings.  For the right knee disability, the examiner stated that there was no medical evidence to correlate the Veteran's 1982 knee strain with his current condition.  As to the left ankle disability, the examiner noted that the Veteran's current x-rays did not show any degenerative joint disease (DJD) or abnormality, and that there was no evidence to connect the current claim of pain with the 1984 injury.

These examination reports do not provide the Board sufficient information to decide the Veteran's claims.  Moreover, VA treatment records from August 2011 indicate the Veteran's right knee disability may be aggravated by his left ankle disability, and a September 2011 record noted x-rays showed an osteochondral lesion of the talus (OLT) in the Veteran's left ankle, a change from the March 2010 VA examiner's finding of no abnormality of the left ankle.  Furthermore, the Veteran and his wife have provided competent lay evidence in support of the Veteran's claims, specifically regarding continuous pain since the Veteran's in-service injuries.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Accordingly, a remand is necessary to obtain an addendum opinion, or if warranted, a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board notes that the Veteran's left ankle disability is not service-connected.  If it should become service-connected, the August 2011 treatment record suggests a possible causal relationship between the left ankle disability and the right knee disability, and an opinion may be necessary as whether the left ankle disability caused or aggravated the right knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice for a claim for service connection for right knee disability on a secondary basis.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his right knee and left ankle disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.



3.  Contact the Veteran and request that he provide the name and address of any non-VA healthcare provider who treated him for the claimed right knee and left ankle disabilities since service.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  Thereafter, obtain an addendum opinion from the March 2010 VA examiner.  If that examiner is not available, the opinion should be obtained from another appropriate VA medical examiner.  In either case, if it is determined that another examination would be helpful, the Veteran should be scheduled for a new examination.  Based on the review of the Veteran's claims file, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left ankle disability is related to any in-service disease, event, or injury?

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability is related to any in-service disease, event, or injury?

If, but only if, it is found by the examiner that it is at least as likely as not that the Veteran's left ankle is related to service, the examiner should provide an opinion as to the following: 

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability was caused by his left ankle disability?

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability was aggravated (i.e., permanently worsened beyond the natural progress of the disease) by his left ankle disability?

The examiner should review the Veteran's claims file, to include a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Any opinions offered should be accompanied by supporting rationales.

In reaching the requested opinions, the examiner should consider the lay statements of the Veteran and his wife.  See, e.g., March 2011 and February 2012 statements and May 2014 testimony.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefits sought are not fully granted, the AOJ must furnish a Supplemental SOC before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

